                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:18-cv-00172-FDW-DSC
 RACHAN DAMIDI REDDY,                            )
                                                 )
         Petitioner,                             )
                                                 )
 vs.                                             )                      ORDER
                                                 )
 RASHID A. BUTTAR,                               )
                                                 )
         Respondent.                             )
                                                 )

        THIS MATTER is before the Court on Petitioner Rachan Damidi Reddy’s (“Reddy”)

Motion for Summary Judgment. (Doc. No. 71). Respondent Rashid A. Buttar (“Buttar”) has

responded to Petitioner’s Motion, (Doc. No. 73), Petitioner replied (Doc. No. 75), and the matter

is now ripe for review. For the reasons stated below, Petitioner’s Motion for Summary Judgment

is GRANTED.

        I.     BACKGROUND

        The matter arrived before the Court with a moderately complex background. On June 21,

2010, the parties entered into a Share Sale and Purchase Agreement (“the Agreement”) pertaining

to the share of several entities in the Philippines. (Doc. No. 74, p. 1). At some point, a dispute

arose between the parties that led to an arbitration in Singapore. (Doc. No. 1, p. 2). Pursuant to

Paragraph 8(b) of the Agreement, “[a]ny dispute arising out of or in connection with this contract,

including any question regarding its existence, validity or termination, shall be referred to and

finally resolved by arbitration in Singapore in accordance with the Arbitration Rules of the

Singapore International Arbitration Centre (“SIAC Rules”) . . . .” (Doc. No. 1-2, p. 16, ¶ 8).

        Respondent objected to the arbitration, arguing that he did not sign the Agreement and that,
                                                  1



       Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 1 of 16
assuming he did sign the Agreement, it was not the latest version of the document. (Doc. No. 57-

2, p. 32, ¶ 34). Respondent has continued to maintain the Agreement presented before the

Singapore International Arbitration Centre (“SIAC”) was a fraudulent document. E.g., (Doc. No.

71-3, p. 10). On January 29, 2013, the arbitration tribunal (the “tribunal”) informed the parties

that Respondent’s jurisdictional challenge—which consisted of his argument that he did not sign

the document, and that if he did, it was not the latest version—would be addressed with the merits.

(Doc. No. 57-2, p. 33, ¶ 37). When Respondent nor counsel appeared at the hearing, see id. at 35,

¶ 42, the tribunal waited fifteen minutes, and in the continued absence of Respondent and his

counsel, resumed the proceedings pursuant to the SIAC’s rules.            Id.   Having reviewed

Respondent’s arguments, the tribunal found Respondent’s jurisdictional argument “disingenuous.”

Id. at 37, ¶ 46. Specifically, the tribunal found:

       By his own email of 23 June 2010, the Respondent in forwarding a copy of the
       Agreement dated 21 June 2010 signed by both parties stated:

       “Rachan,
       Here is the [Agreement] and also the other agreement (one page) that you asked
       for. A few of the last adendums [sic] were not signed because I didn’t think they
       needed to be . . . but then I thought it would be better to sign then [sic] than NOT
       sign them. So the hard copies being sent, have all the pages signed. They did not
       get out today due to missing the deadline for Fed Ex but all papers are signed,
       witnessed and completed, ready to go out Fed Ex first thing tomorrow. Thanks
       Rachan. And Congratulations! BTW, I’m definitely having some ‘seller’s
       remorse’. Talk to you soon.”

Id. at 37-38, ¶ 46 (alterations and emphasis in original). The tribunal further noted that “[t]he

Agreement enclosed as per the said email showed all pages thereof duly signed and initialed at

every page by both parties.” Id. Accordingly, the tribunal considered and dismissed Respondent’s

jurisdictional objection based on an email and subsequent documents he sent to Petitioner in 2010

purporting to be a signed copy of the Agreement. Id.
                                                     2



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 2 of 16
       On April 10, 2015, the SIAC issued its Final Award, which was in favor of Petitioner.

(Doc. No. 1, p. 2). The SIAC ordered Respondent to pay Petitioner “the monies previously paid

to [Respondent] by the [Petitioner] amounting to US $1,550,000.00.” Id. at 2-3 (alterations in

original) (quotation omitted). In addition, the award was to bear interest at 5.33 percent per annum

from the date the arbitration commenced to the date of the award, and SIAC awarded Petitioner

$381,479.34 in legal fees and disbursements, $26,550.68 in expert witness fees, and $7,231.96 in

other expenses, and costs of the arbitration totaling $79,439.80. Id. at 3. On April 6, 2018,

Petitioner initiated this action, requesting a judgment in his favor of the cumulative total of the

above amounts in addition to pre-judgment interest, post-judgment interest, costs, and attorneys’

fees. Id. In the meantime, Respondent had moved several times, eventually arriving in New

Zealand. (Doc. No. 71-3, p. 16).

       Petitioner served Respondent on April 15, 2018, and Respondent’s Answer was therefore

due on May 7, 2018. (Doc. No. 3). By June 19, the Court had received no further filings from

either party and issued a Show Cause Order, instructing Petitioner to inform the Court why he had

not sought an entry of default or otherwise prosecuted his case. (Doc. No. 4). In his response to

the Show Cause Order, Petitioner’s counsel stated he received a call from counsel for Respondent

indicating service at the address where it occurred may not have constituted good service, and

Respondent planned to dispute jurisdiction and venue in the Western District. (Doc. No. 5, p. 1).

After Respondent’s counsel refused to accept service on his behalf, Petitioner sought to effect

service in a manner beyond reproach, including seeking to have the Iredell County Sheriff’s Office

personally serve Respondent at his medical practice in Mooresville, North Carolina. Id. at 3.

Petitioner was repeatedly told that Respondent was out of the country and no one at the practice


                                                 3



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 3 of 16
knew when he might return to North Carolina. Id. Petitioner subsequently requested, and the

Court granted, a Motion for Extension of Time to serve Respondent so he could effectuate service

of process that would not be subject to later attack. (Docs. Nos. 6, 7).

       Not long thereafter, Respondent filed a Motion to Dismiss for Lack of Jurisdiction and

Improper Venue. (Doc. No. 8). In the accompanying memorandum, Respondent argued the Court

lacked subject matter and personal jurisdiction, and that venue was not proper in North Carolina.

(Doc. No. 9, p. 2). The Court denied the Motion in part, determining that it had subject matter

jurisdiction over the action, and deferred ruling on the other portions of the Motion pending a

ninety (90) day period to conduct jurisdictional discovery. (Doc. No. 18, pp. 5-6, 8). After this

ninety-day period, during which the parties filed a flurry of documents, including motions for

extensions, sanctions, continuances, and amended memoranda, the Court held a hearing on the

motion, and the parties later submitted proposed findings of fact. (Docs. Nos. 44, 45). The Court

ultimately found that Respondent was domiciled in North Carolina at the time the action was

commenced on April 6, 2018, and the Court accordingly had personal jurisdiction over him. (Doc.

No. 50, pp. 10, 15). The Court also found venue was proper in the Western District. Id. at 15.

       After the Court determined it had personal jurisdiction over Respondent and that venue

was proper, Petitioner filed for leave to amend his petition, specifically requesting an opportunity

to provide the mutually signed copy of the Agreement and assert diversity jurisdiction as an

additional ground for subject matter jurisdiction. (Doc. No. 52). The Court granted Petitioner’s

motion, and Petitioner filed his Amended Petition approximately nine days later. (Docs. Nos. 56,




                                                 4



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 4 of 16
57).1

         Yet again, Respondent did not file an Answer or Response to the Amended Petition. Over

two months after Petitioner filed his Amended Petition, and in an effort to ensure the expeditious

handling of its docket, the Court issued a Second Show Cause Order. (Doc. No. 59). In the Second

Show Cause Order, and in light of Petitioner being granted his Motion to Amend Petition, the

Court ordered Petitioner to show why he had not sought an entry of default or otherwise prosecuted

his case, considering that Respondent’s Answer or Response had been due over six weeks prior to

the Second Show Cause Order. Id. The same day the Court’s Second Show Cause Order was

issued, Respondent finally filed his Response to the Amended Petition—long after it was originally

due, and without having sought an extension from or otherwise notifying the Court. See generally

(Doc. No. 60).

         A little over a week later, Petitioner filed his Response to the Second Show Cause Order.

(Doc. No. 61). Instead of seeking an entry of default, counsel for Petitioner reached out to

Respondent’s counsel to inquire. Id. at 2, ¶ 9. Respondent’s counsel requested Petitioner wait

before seeking an entry of default so she could confer with her client, including the prospect of

settlement. Id. at 2, ¶ 10. Evidently, there was difficulty in arranging this communication due to

the fact Respondent had moved to New Zealand. Id. In any event, Petitioner’s counsel was

satisfied with Respondent’s counsel’s update, and the parties conducted their Initial Attorney

Conference. Id. at 2, ¶ 10-11.

         Finally, after approximately a year and a half of contentious procedural litigation, the case



         1
            The Singapore arbitration provision, which was included in the copy of the Agreement attached to the
Original Petition, is repeated verbatim in the Agreement attached to the Amended Petition. Compare (Doc. No. 1-2,
p. 16, ¶ 8) with (Doc. No. 57-1, p. 15, ¶ 8).
                                                       5



        Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 5 of 16
moved forward. Petitioner filed his Motion for Summary Judgment on February 27, 2020. (Doc.

No. 71). The Court scheduled a hearing on the Motion, set for April 8, 2020. (Doc. No. 72).

Respondent filed his Response and Petitioner filed his Reply, thereby making the matter ripe for

review. (Docs. Nos. 73, 74). Due to the rapidly evolving situation regarding the outbreak of the

COVID-19 novel coronavirus, the Court determined it most prudent to cancel the hearing and

adjudicate the motion based on the parties’ briefs. (Doc. No. 76, p. 1).

       II.     LEGAL STANDARD

       Summary judgment is appropriate if the movant shows that there is no genuine dispute as

to any material fact in the case. Fed. R. Civ. P. 56(a). A party seeking summary judgment “bears

the initial responsibility of informing the district court of the basis for its motion, and identifying

those portions of the [record] which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party has

met its burden, the burden shifts and the non-moving party must then “set forth specific facts

showing that there is a genuine issue for trial.” See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 n.11 (1986) (quoting Fed. R. Civ. P. 56(e)).

       Simply “rest[ing] upon the mere allegations or denials of [a plaintiff’s] pleading” is

insufficient to survive a properly made and supported motion for summary judgment. Id. Instead,

the non-moving party must adduce affirmative evidence, by means of affidavits or other verified

evidence, showing that a genuine dispute of material fact exists. See id. at 586–87. “Although the

court must draw all justifiable inferences in favor of the nonmoving party, the nonmoving party

must rely on more than conclusory allegations, mere speculation, the building of one inference

upon another, or the mere existence of a scintilla of evidence.” Dash v. Mayweather, 731 F.3d


                                                  6



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 6 of 16
303, 311 (4th Cir. 2013). Additionally, the Fourth Circuit has noted “summary judgment is

appropriate when the nonmoving party has the burden of proof on an essential element of [his]

case and does not make, after adequate time for discovery, a showing sufficient to establish that

element.” Williams v. Genex Servs., LLC, 809 F.3d 103, 109 (4th Cir. 2015).

       III.    ANALYSIS

       In his Memorandum accompanying the Motion for Summary Judgment, Petitioner

contends Respondent lacks a defense to enforcement of the arbitration award; that even if the Court

had a procedural mechanism for reviewing the arbitrator’s decision, such decision is entitled to

substantial deference; and that collateral estoppel otherwise bars Respondent’s challenge. See

generally (Doc. No. 71-1). Respondent argues Articles V(1)(a) and V(2)(b) of the United Nations

Convention on the Recognition and Enforcement of Foreign Arbitral Awards (hereinafter “the

New York Convention”) precludes enforcement of the award, and that collateral estoppel does not

apply. See generally (Doc. No. 74). The Court addresses these arguments in turn below.

   A. Enforcement of the Award

       Petitioner’s first argument for summary judgment is that, as required under the New York

Convention, Respondent has failed to state one of the limited defenses to enforcement. (Doc. No.

71-1, p. 1-2). Respondent, on the other hand, contends there are multiple provisions of the New

York Convention, namely Article V(1)(a) and V(2)(b), which preclude the Court from recognizing

the arbitration award. (Doc. No. 74, p. 2).

       It is well-established law that “judicial review of an arbitration award in federal court is

substantially circumscribed.” Three S Del., Inc. v. DataQuick Info. Sys., Inc., 492 F.3d 520, 527

(4th Cir. 2007) (quotation omitted). This applies to commercial international arbitration awards,


                                                7



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 7 of 16
and under the New York Convention, which is enforced at 9 U.S.C. § 201-208, courts are

encouraged to recognize and enforce such arbitration agreements. Scherk v. Alberto-Culver Co.,

417 U.S. 506, 520, n.15 (1974); Aggarao v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 366 n.10

(4th Cir. 2012). “Upon a request for confirmation of an award, the court may determine only

whether the arbitrators acted within the scope of their authority, and may not consider whether the

arbitrators acted correctly or reasonably.” Denver Global Prods., Inc. v. Leon, No. 5:17-cv-00102-

MOC-DSC, 2018 WL 3433291, at *3 (W.D.N.C. June 11, 2018) (quotation omitted) (magistrate

judge memorandum and recommendation), adopted in 2018 WL 3428149 (W.D.N.C. July 16,

2018), appeal docketed No. 18-1853 (4th Cir. 2018). In other words, “judicial review of an

arbitration award is ‘among the narrowest known at law.’” Id. (quoting AO Techsnabexport v.

Globe Nuclear Servs. & Supply GNSS, Ltd., 404 F. App’x 793, 797 (4th Cir. 2010).

       This limited review is even more so the case when an international arbitration award is at

stake. Specifically, 9 U.S.C. § 207 provides that “any party to the [international] arbitration may

apply to any court having jurisdiction . . . for an order confirming the award as against any other

party to the arbitration.” 9 U.S.C. § 207. The same statute requires a reviewing court to “confirm

the award unless it finds one of the grounds for refusal or deferral of recognition or enforcement

of the award specified in the said Convention.” Id. Those grounds include:

       (a) The parties to the agreement . . . were, under the law applicable to them, under
           some incapacity, or the said agreement is not valid under the law to which the
           parties have subjected it or, failing any indication thereon, under the law of the
           country where the award was made; [or]
       (b) The party against whom the award is invoked was not given proper notice of
           the appointment of the arbitrator or of the arbitration proceedings or was
           otherwise unable to present his case; [or]
       (c) The award deals with a difference not contemplated by or not falling within the
           terms of the submission to arbitration, or it contains decisions on matters
           beyond the scope of the submission to arbitration, provided that, if the decisions
                                                 8



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 8 of 16
             on matters submitted to arbitration can be separated from those not so
             submitted, that part of the award which contains decisions on matters submitted
             to arbitration may be recognized and enforced; or
       (d)   The composition of the arbitral authority or the arbitral procedure was not in
             accordance with the agreement of the parties, or, failing such agreement, was
             not in accordance with the law of the country where the arbitration took place;
             or
       (e)   The award has not yet become binding on the parties, or has been set aside or
             suspended by a competent authority of the country in which, or under the laws
             of which, that award was made; or
       (f)   The subject matter of the conflict is not capable of settlement by arbitration in
             the country in which enforcement is sought; or
       (g)   Recognition and enforcement of the award would violate the public policy of
             that country.

Bayer CropScience AG v. Dow AgroSciences LLC, No. 2:12cv47, 2016 WL 205378, at *4-5 (E.D.

Va. Jan. 15, 2016) (citing New York Convention, Art. V(1)(a)-(e), V(2)(a)-(b)), aff’d 680 F. App’x

985 (Fed. Cir. 2017), cert. denied 138 S. Ct. 505 (2017). The first five enumerated grounds above

constitute the defenses of Article V(1)(a)-(e), and the latter two constitute the defenses of Article

V(2)(a)-(b). See M&C Corp. v. Erwin Behr GmbH & Co., KG, 87 F.3d 844, 848 (6th Cir. 1996).

The party opposing the enforcement of the arbitration award has the burden of proof on these

defenses, and this “burden is a heavy one, as the showing required to avoid summary confirmance

is high.” Telenor Mobile Commc’ns AS v. Storm LLC, 584 F.3d 396, 405 (2d Cir. 2009)

(alterations in original) (quotation omitted). In this case, Respondent objects on only two of the

above grounds—that the parties were under some incapacity or the agreement was not valid under

the law to which the parties have subjected it, and that the enforcement of the award would be

contrary to the public policy of this country. See (Doc. No. 74, p. 2).

       With respect to the first enumerated defense raised by Respondent—that the agreement

was not valid under the law to which the parties were subjected—a challenge under Article V(1)(a)

must be brought against the arbitration provision, not the entire contract. BCB Holdings Ltd. v.
                                                  9



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 9 of 16
Gov’t of Belize, 232 F. Supp. 3d 28, 47-48 (D.D.C. 2017). Respondent entirely fails to advise the

Court, however, on any provision of Singapore law which might render the arbitration agreement

invalid. See generally (Doc. No. 74, p. 2). For that matter, there is no indication there is a provision

under the law of the Philippines which might render the arbitration agreement invalid. See id.

Instead, Respondent summarily concludes “[n]either party or any property subject to the

Agreement were located in Singapore. Additionally, Respondent nor Respondent’s attorney were

present at the Singapore arbitration. Based on the foregoing, the appropriate jurisdiction for the

arbitration was the Philippines . . . .” Id. Without any indication of supporting law rendering the

agreement invalid, Respondent has failed on his burden of proof to establish the enumerated

defense under Article V(1)(a), and accordingly summary judgment is appropriate. See Williams,

809 F.3d at 109. Absent evidence the arbitration agreement is invalid under Singapore law, the

challenge to enforcement under Article V(1)(a) must fail.

       Similarly, Respondent’s second argument against enforcement must likewise fail.

Respondent contends the arbitration award was procured by fraud and was advised by his attorney

not to attend the arbitration in Singapore because he would accept Singapore’s jurisdiction. (Doc.

No. 74, p. 2). The public policy defense

       is to be construed narrowly to be applied only where enforcement would violate the
       forum state’s most basic notions of morality and justice. A respondent opposing a
       petition to confirm and enforce a foreign arbitral award must demonstrate that such
       recognition violates some explicit public policy that is well defined and dominant,
       and is to be ascertained by reference to the laws and legal precedents and not from
       general considerations of supposed public interests.

Research and Dev. Ctr. “Teploenergetika,” LLC v. EP Int’l, LLC, 182 F. Supp. 3d 556, 567-68

(E.D. Va. 2016) (citations and quotations omitted). In other words, “the defense is frequently

invoked but rarely successful, particularly in view of the strong United States policy favoring
                                                  10



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 10 of 16
arbitration.” Agility Pub. Warehousing Co. K.S.C., Prof’l Contract Adm’rs, Inc. v. Supreme

Foodservice GmbH, 495 F. App’x 149, 151 (2d Cir. 2012). While Respondent continues to argue

the arbitration provision was procured by fraud, he has not presented evidence of the allegedly

fraudulent act. Once again, at the summary judgment stage, there must be more than a scintilla of

evidence—and certainly more than bare allegations—for the nonmoving party to prevail. Dash,

731 F.3d at 311. Accordingly, Respondent’s challenge under Article V(2)(b) also fails.2

    B. Deference to the Arbitrator

         Petitioner’s second argument in favor of summary judgment is that, even if there were a

procedural avenue for the Court to review the arbitrator’s decision, it is entitled to substantial

deference. (Doc. No. 71-1, p. 7).

         Although discussed in Section III-A above, it bears repeating again that “judicial review of

an arbitration award in federal court is substantially circumscribed.” Three S Del., 492 F.3d at 527

(quotation omitted). When reviewing a petition to confirm an arbitration award, a court has the

limited authority to ask whether the arbitrators were within the proper scope of their authority—

and not whether they reached the correct, or even a reasonable, outcome. Denver Global Prods.,

2018 WL 3433291, at *3. In the Fourth Circuit, it is has been the case for some time that “neither


          2
            As part of his argument against recognition of the award under Article V(2)(b), Respondent appears to argue
that recognition of the award, in light of his absence at the arbitration, would violate public policy. (Doc. No. 74, p.
2). Such a position would be a separate ground for refusal to recognize the award, namely the enumerated defense in
Article V(1)(b). See BayerCropscience AG, 2016 WL 205378, at *5. “A party is unable to present [its] case at
arbitration if the party lacks the opportunity to be heard at a meaningful time and in a meaningful manner.” Research
and Dev. Ctr., 182 F. Supp. 3d at 570 (alteration in original) (quotations omitted). In situations where the respondent
had notice of the international arbitrations and an opportunity, either directly or by representation, whether in person
or remotely, to present their argument, courts consider it sufficient opportunity and will recognize the award. Id.
Here, Respondent had his jurisdictional objection properly before the tribunal, which considered his arguments, and
subsequently rejected them as “disingenuous.” (Doc. No. 57-2, p. 37, ¶ 46). Thus, an objection under this defense
would fail because, not only did Respondent have the opportunity to present his jurisdictional objection, but he actually
did so.

                                                          11



      Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 11 of 16
misinterpretation of a contract nor an error of law constitutes a ground on which an award can be

vacated.” Apex Plumbing Supply, Inc. v. U.S. Supply Co., Inc., 142 F.3d 188, 193-94 (4th Cir.

1998) (quotation omitted). Instead, “the award should be enforced, despite a court’s disagreement

with it on the merits, if there is a barely colorable justification for the outcome reached.” Ronald

Barranco and Print 3D Corp. v. 3D Sys. Corp., No. 3:14-cv-00188-RJC-DSC, 2016 WL 4546449,

at *2 (W.D.N.C. Aug. 31, 2016) (quotations omitted), aff’d sub nom. Barranco v. 3D Sys. Corp.,

734 F. App’x 885 (4th Cir. 2018).

         The value of this narrow review is even more prevalent in cases featuring extensive, and

often puerile, litigation. The twin goals of arbitration are the efficient settlement of disputes and

the avoidance of expensive and long litigation. Blackwater Sec. Consulting, LLC v. Nordan, No.

2:06-CV-49-F, 2011 WL 237840, at *11 (E.D.N.C. Jan. 21, 2011). As the Eleventh Circuit

observed,

         When a party who loses an arbitration award assumes a never-say-die attitude and
         drags the dispute through the court system without an objectively reasonable belief
         it will prevail, the promise of arbitration is broken. Arbitration’s allure is dependent
         upon the arbitrator being the last decision maker in all but the most unusual cases.
         The more cases there are, like this one, in which the arbitrator is only the first stop
         along the way, the less arbitration there will be. If arbitration is to be a meaningful
         alternative to litigation, the parties must be able to trust that the arbitrator’s decision
         will be honored sooner instead of later.

B.L. Harbert Int’l, LLC v. Hercules Steel Co., 441 F.3d 905, 913 (11th Cir. 2006), abrogated on

other grounds by Frazier v. CitiFinancial Corp., 604 F.3d 1313 (11th Cir. 2010).3

         Respondent here has produced no evidence that the arbitrator acted outside of his proper

scope. Instead, Respondent continues to argue the Singapore arbitration provision was fraudulent


         3
           While a “never-say-die” attitude can, in some situations, be commendable or even entertaining, see THE
GOONIES (Warner Bros. Entertainment, Inc. 1985), it loses its allure in real-world civil litigation in which there are
significant legal and financial implications, such as in the present case.
                                                         12



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 12 of 16
and that the document he agreed to—which Respondent has not produced—contained a Philippine

arbitration clause. (Doc. No. 71-3, pp. 10, 15-17, 21-22). To this point, however, Respondent has

offered no evidence of a fraudulent act by Petitioner to induce the Singapore arbitration provision

beyond his conclusory allegation. E.g., (Doc. No. 71-2, p. 3). Moreover, Respondent has produced

no evidence, apart from maintaining his allegations, of the Philippine arbitration provision.

Instead, he contends the document containing the Philippine arbitration provision was lost during

one of his several moves—at least one of which occurred after the arbitration award was handed

down in 2015. (Doc. No. 74, p. 3). Respondent also stated during his deposition that “if they [the

documents] do [exist], then they’re somewhere in storage in either North Carolina or in Texas.”

(Doc. No. 71-3, p. 16). Notably, when asked whether he had tried to look for the document

containing the Philippine arbitration provision, Respondent conceded he had not, but suggested he

would do so when he returned to the United States to see if he could locate them. Id. at 21-22.

The Court appreciates the logistical difficulties that arise from international litigation; the Court

believes, however, at least for a document as important as this—on which Respondent’s entire

case turns—Respondent would have made time to look for the document during the preceding year

and a half while this case has been ongoing, not to mention the five years since the arbitration

award was announced.

       In sum, Respondent has continued to maintain the Singapore arbitration provision was

fraudulent, but has not offered evidence of a fraudulent act or a document containing a contrary

provision. Nor has Respondent searched for that document during the course of this litigation.

Thus, there is no evidence in the record, apart from his conclusory allegations, that the tribunal

acted outside its proper scope.


                                                 13



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 13 of 16
   C. Collateral Estoppel

       Petitioner’s third argument in favor of summary judgment is that collateral estoppel

otherwise bars Respondent’s challenge to the recognition and enforcement of the award. (Doc.

No. 71-1, p. 9). Respondent contends that because he did not have a “full and fair opportunity to

litigate” during the arbitration, collateral estoppel should not bar his claim. (Doc. No. 74, p. 3).

       Collateral estoppel applies “when the losing party in an arbitration proceeding seeks to

reopen its case in federal court.” Little Six Corp. v. United Mine Workers of Am., Local Union

No. 8332, 701 F.2d 26, 29 (4th Cir. 1983). The party seeking to use collateral estoppel to preclude

or bar the other party’s issue must show: (1) the issue is identical to the one previously litigated;

(2) the issue was actually resolved in the prior proceeding; (3) the issue or fact was “critical and

necessary to the judgment” of the prior proceeding; (4) the judgment of the prior proceeding is

final and valid; and (5) the party to be precluded by the prior proceeding had a “full and fair

opportunity” to litigate the issue. In re Microsoft Corp. Antitrust Litig., 355 F.3d 322, 326 (4th

Cir. 2004). In the present case, Petitioner contends, and Respondent does not dispute, that, the

first four requirements are met: the tribunal decided the validity of the Singapore arbitration

provision, that decision was actually resolved during the arbitration, the issue was necessary to the

arbitration, and the judgment of the tribunal is final. See generally (Doc. No. 71-1, p. 11-13); see

also (Doc. No. 74, p. 3). Respondent’s only argument against the application of collateral estoppel

is that he did not have a full and fair opportunity to litigate the issue during the arbitration. (Doc.

No. 74, p. 3).

       For parties to have a full and fair opportunity to litigate, they must “have a fair opportunity

procedurally, substantively and evidentially to pursue [their] claim the first time.” Blonder-


                                                  14



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 14 of 16
Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 333 (1971) (quotation omitted); see also

Scott v. Metro. Health Corp., No. 5:12-CV-383-F, 2013 WL 4520264, at *11 (E.D.N.C. Aug. 23,

2013). The party must have had the opportunity to litigate; it does not matter if it chose not to so

litigate. See Sartin v. Macik, 535 F.3d 284, 290 (4th Cir. 2008); see also Parklane Hosiery Co.,

Inc. v. Shore, 439 U.S. 322, 332-33 (1979); SEC v. Resnick, 604 F. Supp. 2d 773, 780 (D. Md.

2009). As the Fourth Circuit has explained, “[i]t is well settled that the full-and-fair opportunity

formulation generally requires that a litigant receive reasonable notice of the claim against him

and opportunity to be heard in opposition to that claim.” Holland v. Kohn, 12 F. App’x 160, 166

(4th Cir. 2001) (emphasis in original) (quotation omitted).

       Respondent’s contention that he did not have a full and fair opportunity to litigate his case

at the prior arbitration is without merit. Respondent’s argument is based on the premise that he

did not attend the arbitration in Singapore because doing so would have led to his acceptance of

jurisdiction and the allegedly fraudulent document. (Doc. No. 74, p. 3). Such argument overlooks

the reality of what occurred. Not only did Respondent have the opportunity to litigate, but he

actually litigated the issue of jurisdiction during the arbitration. While it is true that neither

Respondent nor his attorney appeared before the tribunal, (Doc. No. 57-2, p. 35, ¶ 42), it is also

true that Respondent had sufficient notice to file an objection to jurisdiction—which he did, and

which the tribunal considered. Id. at 37, ¶ 46. In its award, the tribunal decided that Respondent’s

jurisdictional objection was “disingenuous.” Id. To the extent Respondent’s argument is based

on his attorney (representing Respondent during the arbitration) telling him not to attend, such

argument is irrelevant to the question of whether Respondent had an opportunity to litigate. In

fact, it is undercut by the tribunal’s discussion of Respondent’s very own email to Petitioner


                                                15



     Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 15 of 16
purporting to encompass the Agreement and addenda—the tribunal did not assume it had

jurisdiction over the dispute, but instead reviewed the evidence before it in reaching that

determination. Id.

       IV.     CONCLUSION

       For the foregoing reasons, Respondent has failed to demonstrate one of the defenses to

recognition under the New York Convention applies in this case, nor has he demonstrated the

tribunal acted outside its scope of authority or that collateral estoppel should not apply.

Accordingly, Respondent has failed to show the Court that it should refuse to confirm the

arbitration award returned by SIAC. Petitioner’s Motion for Summary Judgment (Doc. No. 71) is

therefore GRANTED.

       The Amended Petition to Confirm Foreign Arbitral Award (Doc. No. 57) is GRANTED.

The SIAC award dated April 10, 2015, see generally (Doc. No. 57-2), is CONFIRMED.

       The Clerk of Court is respectfully DIRECTED to enter judgment in favor of Petitioner

against Respondent for:    (1) $1,550,000.00 for repayment of monies previously paid from

Petitioner to Respondent, plus interest at the rate of 5.33 percent per annum from the date of

commencement of the Arbitration to the date of the Award; (2) $381,479.34 for repayment of legal

fees and disbursements; (3) $26,550.68 for repayment of expert witness fees; (4) $7,231.96 for

other miscellaneous expenses; and (5) $79,439.80 for costs of the arbitration.

       IT IS SO ORDERED.

                                 Signed: May 4, 2020




                                                16



    Case 3:18-cv-00172-FDW-DSC Document 78 Filed 05/05/20 Page 16 of 16
